      Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 1 of 30




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JESSICA ANN MARTIN-                             )
DOWLING,                                        )   Civil Action No.
                                                )
Plaintiff,                                      )
                                                )
v.                                              )     JURY TRIAL DEMANDED
                                                )
BLUE CROSS BLUE SHIELD OF                       )
GEORGIA FOUNDATION, LLC,                        )
Defendant.                                      )
_________________________________

                         COMPLAINT FOR DAMAGES

       COMES NOW, Plaintiff Jessica Ann Martin-Dowling (“Plaintiff” or

“Martin”), by and through undersigned counsel, and files her Complaint for

Damages against Defendant Blue Cross Blue Shield of Georgia Foundation,

LLC (“Defendant” or “BCBS”), and shows the Court as follows:

                           NATURE OF COMPLAINT

                                           1.

       Plaintiff brings this action for damages for violations of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., age discrimination in

violation of the Age Discrimination in Employment Act of 1967, as amended, 29

U.S.C. § 621, et seq. (“ADEA”), disability discrimination and retaliation in


                                           1
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 2 of 30




violation of the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101

et. seq., and the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et. seq.

(“FMLA”).

                          JURISDICTION AND VENUE

                                                2.

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331

and 42 U.S.C. § 2000e-5(f).

                                                3.

      The unlawful employment practices alleged in this Complaint were

committed within this district. In accordance with 28 U.S.C. § 1391 and 42 U.S.C.

§2000(e)-5(f), venue is appropriate in this Court.

                                         PARTIES

                                                4.

      Plaintiff is a female citizen of the United States of America and is subject to

the jurisdiction of this Court.

                                                5.

      Plaintiff is over the age of 40.




                                            2
      Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 3 of 30




                                              6.

       At all times relevant to this Complaint, Plaintiff was employed by and was

an “employee” of Defendant, as defined under the ADEA at 29 U.S.C. §630(f).

                                              7.

       Defendant is a foreign limited liability company qualified and licensed to do

business in Georgia, and at all times material hereto has conducted business within

this District.

                                              8.

       During all times relevant hereto, Defendant has employed twenty (20) or

more employees for the requisite duration under the ADEA. Defendant is therefore

covered under the ADEA in accordance with 29 U.S.C. § 630(b).

                                              9.

       At all such times, Plaintiff was also an “employee” of Defendant as defined

under the ADA at 42 U.S.C. § 12111(4).

                                           10.

       Defendant is now and, at all times relevant hereto, has been a foreign limited

liability company, engaged in an industry affecting commerce. During all times

relevant hereto, Defendant has employed fifteen (15) or more employees for the




                                          3
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 4 of 30




requisite duration under the ADA. Defendant is therefore covered under the ADA

in accordance with 42 U.S.C. § 12111(5).

                                        11.

      Plaintiff is an “eligible employee” within the meaning of the FMLA, 29

U.S.C. §2601 et seq.

                                        12.

      Defendant is an “employer” within the meaning of the FMLA, 29 U.S.C.

§2601 et seq.

                                        13.

      Plaintiff worked at least 1250 hours for Defendant within the 12 months

preceding taking medical leave pursuant to the FMLA.

                                        14.

      Plaintiff was employed by Defendant for more than twelve (12) months.

                                        15.

      Plaintiff was employed by Defendant at a worksite with 50 or more

employees within 75 miles of that worksite.

                                        16.

      Plaintiff was eligible for FMLA leave.




                                        4
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 5 of 30




                                         17.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its registered agent, CT Corporation System, 289 S. Culver St.,

Lawrenceville, Gwinnett Co., GA 30046.

                                         18.

      At all times mentioned herein, before and after, the persons responsible for

perpetrating Plaintiff’s discriminatory actions were agents, servants and employees

of Defendant and were at all such times acting within the scope and course of their

agency and employment, and/or the actions were expressly authorized by

Defendant and/or their actions were ratified by Defendant, thus making Defendant

liable for said actions.

                       ADMINISTRATIVE PROCEDURES

                                         19.

      Plaintiff timely filed a charge of discrimination against Defendant with the

Equal Employment Opportunity Commission (“EEOC”) on October 5, 2018.




                                        5
       Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 6 of 30




                                                         20.

                 Plaintiff’s Counsel requested that the EEOC issue the Notice of Right

to Sue Letter related to the Charge of Discrimination [410-2019-02531] on May

22,2019. 12

                                                        21.

        This action has been commenced within ninety (90) days of receipt of the

“Notice of Right to Sue.”

                                   FACTUAL ALLEGATIONS

                                                        22.

        Defendant is now, and at all times relevant hereto, has been an employer

engaged in an industry affecting commerce within the meaning of §701(b), (g) and

(h) of Title VII and has employed more than the requisite number of persons for

the requisite duration under Title VII.

                                                        23.

        Ms. Martin was hired by BCBS on or about April 25, 2016 as a Registered

Nurse Case Manager.

                                                         24.

        In May 2017, Ms. Martin was diagnosed with a disabling medical condition.
1
 Plaintiff’s Counsel has requested the RTS on May 22, 2019. Plaintiff’s Counsel has not yet received the RTS
Letter. See attached email issued to EEOC detailing the Plaintiff’s request (Ex. 1).



                                                        6
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 7 of 30




                                           25.

         In June 2017, Ms. Martin went out on Short Term Disability leave.

                                           26.

         In November 2017, Ms. Martin returned to work.

                                           27.

         Upon Ms. Martin’s return to work, she continued to have frequent medical

appointments, causing her to miss time at work.

                                           28.

         Ms. Martin was not notified of her option to apply for intermittent FMLA

leave.

                                           29.

         Ms. Martin was told by her Supervisor, Paula Coleman, that she would have

to make up the missed time she was out due to her medical appointments.

                                           30.

         In January 2018, Ms. Coleman met twice with Ms. Martin to discuss

performance expectations.

                                           31.

         In February 2018, Ms. Martin spoke to Human Resources about her medical

appointments and was then advised about intermittent FMLA.


                                          7
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 8 of 30




                                         32.

      Ms. Martin applied for and was approved for intermittent FMLA, which was

then back dated to begin January 1, 2018 and to continue through approximately

July 23, 2018. The leave was specified as one to two times per month for one to

two hours, or one day per absence.

                                         33.

      Ms. Martin’s medical provider requested on the FMLA an accommodation

of a reduced work schedule of one to two hours per day for Ms. Martin.

                                         34.

      By February 20, 2018 and after Ms. Martin was approved for intermittent

FMLA to attend her medical appointments, Plaintiff’s Supervisor, Paula Coleman,

began to harass her, stating that she was not performing her job correctly, being

insubordinate, and that Plaintiff was not coming to work on time.

                                         35.

      On February 28, 2018, Ms. Coleman issued Ms. Martin a corrective action

in the form of a written warning citing her job performance.

                                         36.

Ms. Martin disputed the warning and did not sign the corrective action form.




                                         8
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 9 of 30




                                          37.

        Ms. Coleman was to meet with Ms. Martin on a weekly basis during the 30-

day warning period. The meetings were to take place on March 8, 15, 22, and 29 of

2018.

                                          38.

        On or about March 25, 2018, Ms. Martin filed a report of discrimination and

harassment with Human Resources against Ms. Coleman. In the report, Martin

outlined that Coleman had continuously criticized her, continuously interrupted her

while working by sending messages or coming to her desk to speak. Coleman

would assign additional work with the knowledge that it could not be completed by

close of business and then would insist Martin stay late to complete the work.

                                          39.

        Ms. Coleman stated that Ms. Martin was not completing her work correctly,

yet Martin was completing the assignments as taught in class.

                                          40.

        Ms. Coleman made Ms. Martin attend the training class for new hires, even

though Ms. Martin had taken the class already.




                                         9
    Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 10 of 30




                                          41.

      The harassment by Ms. Coleman became worse following the approval of

her intermittent FMLA.

                                          42.

      Ms. Coleman scheduled to change Ms. Martin’s work hours to the late shift,

knowing that it would be a hardship for Ms. Martin due to her disability.

                                          43.

      Ms. Martin’s co-workers made complaints about Ms. Coleman’s harassment

directed towards Ms. Martin.

                                          44.

      Ms. Coleman issued Ms. Martin an unauthorized absence for one of

Plaintiff’s medical appointments and made Plaintiff’s work assignments difficult.

                                          45.

      Defendant assigned Erin Walker, Human Resources (AART) to Ms.

Martin’s case.

                                          46.

      On or about March 27, 2018 Ms. Coleman responded to Ms. Martin’s report

by accusing Plaintiff of not doing her work.




                                        10
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 11 of 30




                                            47.

      On April 11, 2018, Ms. Martin was terminated by Defendant. The

Separation notice listed the reason for termination as “Other Involuntary.”

                                            48.

      Ms. Walker stated to Ms. Martin that she had not yet completed her

investigation and was surprised by the termination by Ms. Coleman.

                                            49.

      Others outside of Plaintiff’s protected class were treated differently.

                                             50.

      Although Defendant purports to provide a legitimate non-discriminatory

reason for the adverse action, this reason is a pre-text.

                                  CLAIMS FOR RELIEF

                                   COUNT I
                             FMLA INTERFERENCE
                                      51.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                            52.

      Defendant is an “employer” as defined by the FMLA.

                                            53.

      Plaintiff was an eligible employee under the FMLA.


                                           11
    Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 12 of 30




                                         54.

      Plaintiff worked at least 1250 hours for Defendant prior to Defendant’s

termination of her employment.

                                         55.

      Plaintiff was employed by Defendant for more than 12 months.

                                         56.

      Plaintiff was employed by Defendant at a worksite with 50 or more

employees within 75 miles of that worksite.

                                         57.

      Because Plaintiff was an eligible employee, Plaintiff was entitled to medical

leave and other protections pursuant to the FMLA, 29 U.S.C. § 2601, et seq.

                                         58.

      Plaintiff had a serious medical condition, as defined by the FMLA.

                                         59.

      Plaintiff had a medical condition that required time off from work to receive

medical treatment.




                                        12
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 13 of 30




                                           60.

      Defendant was aware of Plaintiff’s serious medical condition and her need

for and intent to take protected, intermitted medical leave to receive continuing

medical treatment for her serious medical condition.

                                           61.

      Defendant terminated Plaintiff’s employment to avoid having to

accommodate Plaintiff’s rights to protected, intermittent medical leave.

                                           62.

      Defendant interfered with Plaintiff’s rights protected under the Family

Medical Leave Act, 29 U.S.C. § 2601, et seq., entitling Plaintiff to all appropriate

relief under the statute.

                                           63.

      The effect of Defendant’s actions has been to deprive Plaintiff of a job, as

well as income in the form of wages, health insurance, prospective retirement

benefits, social security, and other benefits due to her solely because of her right to

leave under the FMLA.

                                           64.

      As a result, Plaintiff is entitled to both equitable and monetary relief for

Defendant’s violation of the FMLA, specifically 29 U.S.C. § 2617(a)(1)(A) and


                                          13
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 14 of 30




(B) – including, but not limited to, back pay, front pay or reinstatement, attorneys’

fees and costs of litigation.



                       COUNT II: FMLA RETALIATION
                                    65.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                           66.

      Defendant is an ‘employer’ as defined by the FMLA.

                                           67.

      Plaintiff was an eligible employee under the FMLA.

                                           68.

      Plaintiff worked at least 1250 hours for Defendant within the 12 months

preceding her request for medical leave pursuant to the FMLA.

                                           69.

      Plaintiff was employed by Defendant for more than 12 months.

                                           70.

      Plaintiff was employed by Defendant at a worksite with 50 or more

employees within 75 miles of that worksite.




                                          14
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 15 of 30




                                         71.

      Because Plaintiff was an eligible employee, Plaintiff was entitled to medical

leave and other protections pursuant to the FMLA, 29 U.S.C. § 2601, et seq.

                                         72.

      Plaintiff had a medical condition that required time off of work to receive

medical treatment.

                                         73.

      Plaintiff had a serious medical condition as defined by the FMLA.

                                         74.

      Defendant had notice of Plaintiff’s need for protected medical leave.

                                         75.

      Defendant failed to advise Plaintiff about her right to FMLA leave.

                                         76.

      After Plaintiff applied for and obtained FMLA leave, Defendant retaliated

against her.

                                         77.

      Defendant terminated Plaintiff’s employment.




                                        15
    Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 16 of 30




                                           78.

      Defendant’s termination of Plaintiff’s employment was causally related to

her attempt to exercise her rights to protected medical leave pursuant to the FMLA.

                                           79.

      As a direct and proximate result of Defendant’s unlawful retaliation against

Plaintiff, Plaintiff has been damaged and is entitled to the relief set forth in the

Prayer for Relief below.



                          COUNT III
        DISABILITY DISCRIMINATION IN VIOLATION OF ADA
                              80.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                          81.

      Plaintiff suffers from a physical impairment which substantially limits major

life activities and bodily functions, including but not limited to functions of the

respiratory and circulatory systems.

                                           82.

      Plaintiff’s physical impairment is a “disability” within the meaning of the

ADA, as amended.




                                          16
    Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 17 of 30




                                            83.

        Defendant was aware of Plaintiff’s disability.

                                            84.

        Defendant received notice of Plaintiff’s disability, at the latest, in November

2015.

                                            85.

        Defendant regarded Plaintiff as having a disability such that she is a person

with a disability within the meaning of the ADA, as amended.

                                           86.

        Plaintiff has a record of having a disability such that she is a person with a

disability within the meaning of the ADA, as amended.

                                            87.

        At all times relevant to this action, Plaintiff was a qualified individual as

defined in the ADA.

                                            88.

        Plaintiff was able to perform the essential functions of her job with a

reasonable accommodation.




                                           17
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 18 of 30




                                            89.

       Defendant terminated Plaintiff’s employment, in whole or in part, because of

her disability, perceived disability, or record of having a disability.

                                            90.

       Defendant’s supervisory employee made derogatory comments about

Plaintiff’s disability.

                                            91.

       By terminating Plaintiff’s employment because of her disability, perceived

disability, or record of having a disability, Defendant violated the ADA, as

amended.

                                            92.

       Although Defendant purports to provide a legitimate non-discriminatory

reason for the adverse action, this reason is a pre-text for disability discrimination.

                                            93.

       Defendant treated other employees outside Plaintiff’s protected class

differently.

                                            94.

       Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of this violation of


                                           18
    Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 19 of 30




the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12111 et

seq., 42 U.S.C. 2000e et seq. and 42 U.S.C. section 1981A.

                                            95.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.

                                            96.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity and has otherwise adversely affected her status

as an employee because of her disability.

                                            97.

      As a direct and proximate result Defendant’s violation of the ADA, Plaintiff

has been made the victim of acts that have adversely affected her psychological

and physical well-being.

                                            98.

      As a result of Defendant’s discriminatory actions against Plaintiff, she has

suffered lost compensation and benefits, substantial emotional distress,

inconvenience, humiliation, and other indignities.




                                        19
    Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 20 of 30




                                          99.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory

damages, equitable relief, attorneys’ fees, costs of litigation and all other relief

recoverable under the ADA, as amended.

                        COUNT IV
        FAILURE TO ACCOMMODATE IN VIOLATION OF ADA
                          100.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         101.

      Plaintiff suffers from a physical impairment which substantially limits major

life activities and bodily functions including but not limited to functions of the

respiratory and circulatory systems.

                                         102.

      Plaintiff’s physical impairment is a “disability” within the meaning of the

ADA, as amended.

                                         103.

      Defendant was aware of Plaintiff’s disability.




                                          20
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 21 of 30




                                          104.

        Defendant received notice of Plaintiff’s disability, at the latest, in November

2015.

                                          105.

        At all times relevant to this action, Plaintiff was a qualified individual as

defined in the ADA.

                                          106.

        Plaintiff was able to perform the essential function of her job with a

reasonable accommodation.

                                          107.

        Plaintiff requested that Defendant accommodate her disability by allowing

her to take intermittent leave from work to attend periodic doctor’s appointments

and time off as needed to avoid going into a serious medical state related to her

disability.

                                          108.

        Upon receiving Plaintiff’s request for accommodations, Defendant interfered

with and failed to engage in any interactive process with Plaintiff regarding her

requested accommodations.




                                           21
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 22 of 30




                                         109.

         Defendant refused to provide Plaintiff with the reasonable accommodations,

even though to do so would not impose an undue hardship.

                                         110.

         Defendant terminated Plaintiff’s employment to avoid providing Ms. Martin

the reasonable accommodations requested.

                                         111.

         By refusing to accommodate Plaintiff, Defendant violated the ADA, as

amended.

                                         112.

         Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s failure to accommodate Plaintiff’s disability was undertaken in bad

faith.

                                         113.

         The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity and has otherwise adversely affected her status

as an employee because of her disability.




                                          22
    Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 23 of 30




                                         114.

      As a direct and proximate result of Defendant’s violation of the ADA,

Plaintiff has been made the victim of acts that have adversely affected her

psychological and physical well-being.

                                         115.

      As a result of Defendant’s discriminatory actions against Plaintiff, she has

suffered lost compensation and benefits, substantial emotional distress,

inconvenience, humiliation, and other indignities.

                                         116.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory

damages, equitable relief, attorneys’ fees, costs of litigation and all other relief

recoverable under the ADA, as amended.

                                   COUNT V

               RETALIATION IN VIOLATION OF THE ADA,
                           AS AMENDED
                                117.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.




                                          23
    Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 24 of 30




                                        118.

      Plaintiff suffers from a physical impairment which substantially limits major

life activities and bodily functions including but not limited to functions of the

respiratory and circulatory systems.

                                        119.

      Plaintiff’s physical impairment is a “disability” within the meaning of the

ADA, as amended.

                                        120.

      Defendant was aware of Plaintiff’s disability.

                                        121.

      Defendant received notice of Plaintiff’s disability.

                                        122.

      At all times relevant to this action, Plaintiff was a qualified individual as

defined in the ADA.

                                        123.

      Plaintiff was able to perform the essential functions of her job with a

reasonable accommodation.




                                         24
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 25 of 30




                                          124.

      Plaintiff engaged in protected activity when she requested that Defendant

accommodate her disability by allowing her to take intermittent leave from work to

attend periodic doctor’s appointments and time off as needed to avoid going into a

serious medical state related to her disability.

                                          125.

      Plaintiff engaged in protected activity when she complained to Defendant

about disability discrimination and retaliation.

                                          126.

      Defendant retaliated against Plaintiff by interfering with her requests for

accommodation and subjecting her to disciplinary actions on the basis of her

requests and subsequent complaints of discrimination and retaliation.

                                          127.

      Defendant retaliated against Plaintiff by terminating her employment on the

basis of her accommodation requests.

                                          128.

      Defendant retaliated against Plaintiff by terminating her employment on the

basis of her complaints of disability discrimination and retaliation.




                                           25
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 26 of 30




                                        129.

      Defendant’s proffered reason for terminating Plaintiff’s employment is a

pretext designed to hide Defendant’s retaliatory motive.

                                        130.

      Defendant’s retaliatory actions against Plaintiff were in violation of the

ADA, as amended.

                                        131.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s retaliation against Plaintiff was undertaken in bad faith.

                                        132.

      As a result of Defendant’s retaliatory actions against Plaintiff, she has

suffered lost compensation and benefits, substantial emotional distress,

inconvenience, humiliation, and other indignities.

                                        133.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory

damages, equitable relief, attorneys’ fees, costs of litigation and all other relief

recoverable under the ADA, as amended.




                                         26
       Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 27 of 30




                            COUNT VI
           AGE DISCRIMINATION IN VIOLATION OF THE ADEA
                               134.

        Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                           135.

        Plaintiff is over the age of 40.

                                           136.

        At the time Defendant terminated Plaintiff’s employment, she was 63 years

old.

                                           137.

        Defendant’s supervisory employee harassed and singled-out Plaintiff by

exemplifying her to be an individual whose age made her incapable of keeping up

with her work and technology.

                                           138.

        Defendant terminated Plaintiff’s employment, in whole or in part, because of

her age.

                                           139.

        Others outside of Ms. Martin’s protected classes were treated differently.




                                            27
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 28 of 30




                                        140.

      Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment based on her age constitutes unlawful discrimination in violation of

the ADEA, as amended.

                                        141.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.

                                        142.

      The effect of the conduct was to deprive Plaintiff of equal employment

opportunity, and otherwise adversely affected Plaintiff’s status as an employee,

because of her age.

                                        143.

      As a direct and proximate result of these actions, Plaintiff has been made a

victim of acts that adversely affected her psychological and physical wellbeing as

well as causing lost compensation and benefits.

                                        144.

      Pursuant to the ADEA, Plaintiff is entitled to damages including but not

limited to back pay and lost benefits, reinstatement, equitable relief, attorneys’

fees, costs of litigation and all other relief recoverable under the ADEA.


                                         28
     Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 29 of 30




          WHEREFORE, Plaintiff requests judgment as follows:

(a) General damages for mental and emotional suffering caused by Defendant’s

misconduct

(b) Punitive damages based on Defendant’s willful, malicious, intentional, and

deliberate acts, including ratification, condonation and approval of said acts;

(c) Special damages and/or liquidated damages for lost wages and benefits and

prejudgment interest thereon;


(d) Reasonable attorney's fees and expenses of litigation;


(e) Trial by jury as to all issues;


(f) Prejudgment interest at the rate allowed by law;


(g) Declaratory relief to the effect that Defendant has violated Plaintiff’s statutory

rights;


(h) Injunctive relief of reinstatement, or front pay in lieu thereof, and prohibiting

Defendant from further unlawful conduct of the type described herein; and


(i) All other relief to which she may be entitled.




                                          29
    Case 1:19-cv-02313-WMR-JSA Document 1 Filed 05/22/19 Page 30 of 30




Respectfully submitted the 22nd day of May, 2019.



                                        BARRETT & FARAHANY
                                        s/Sheri Bagheri
                                        Sheri Bagheri
                                        Georgia Bar No. 174460
                                        Attorney for Plaintiff



1100 Peachtree Street, N.E.
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
sheri@justiceatwork.com




                                      30
